Exhibit 10.3
Execution Copy
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between
Burke Norton (“Executive”) and Expedia, Inc., a Delaware corporation (the
“Company”), and is effective as of May 28, 2009 (the “Effective Date”).
     WHEREAS, the Company desires to establish its right to the services of
Executive, in the capacity described below, on the terms and conditions
hereinafter set forth, and Executive is willing to accept such employment on
such terms and conditions.
     NOW, THEREFORE, in consideration of the mutual agreements hereinafter set
forth, Executive and the Company have agreed and do hereby agree as follows:
1.A. EMPLOYMENT. The Company agrees to employ Executive as Executive Vice
President and General Counsel of the Company; Executive accepts and agrees to
such employment. During Executive’s employment with the Company, Executive shall
perform all services and acts necessary or advisable to fulfill the duties and
responsibilities as are commensurate and consistent with Executive’s position
and shall render such services on the terms set forth herein. During Executive’s
employment with the Company, Executive shall report directly to the Chief
Executive Officer of the Company or such person(s) as from time to time may be
designated by the Company (hereinafter referred to as the “Reporting Officer”).
Executive shall have such powers and duties with respect to the Company as may
reasonably be assigned to Executive by the Reporting Officer, to the extent
consistent with Executive’s position and status. Executive agrees to devote all
of Executive’s working time, attention and efforts to the Company and to perform
the duties of Executive’s position in accordance with the Company’s policies as
in effect from time to time. Executive’s principal place of employment shall be
the Company’s offices located in Bellevue, Washington.
2.A. TERM OF AGREEMENT. The term (“Term”) of this Agreement shall commence on
the Effective Date and shall continue through the third anniversary of the
Effective Date, unless sooner terminated in accordance with the provisions of
Section 1 of the Standard Terms and Conditions attached hereto.
3.A. COMPENSATION.
(a) BASE SALARY. During the Term, the Company shall pay Executive an annual base
salary of $375,000.00 (the “Base Salary”), payable in equal biweekly
installments or in accordance with the Company’s payroll practice as in effect
from time to time. Effective as of January 1, 2010, the Base Salary shall be
increased to not less than $425,000. For all purposes under this Agreement, the
term “Base Salary” shall refer to Base Salary as in effect from time to time.
(b) DISCRETIONARY BONUS. During the Term, Executive shall be eligible to receive
discretionary annual bonuses with an annual target bonus equal to 75% of Base
Salary, with amounts, if any, for any partial year payable on a pro rata basis.
Any such annual bonus shall be paid not later than March 15 of the calendar year
immediately following the calendar year with

 



--------------------------------------------------------------------------------



 



respect to which such annual bonus relates (unless Executive has elected to
defer receipt of such bonus pursuant to an arrangement that meets the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”)).
(c) BENEFITS. During the Term, from the Effective Date through the date of
termination of Executive’s employment with the Company for any reason, Executive
shall be entitled to participate in any welfare, health and life insurance and
pension benefit and incentive programs as may be adopted from time to time by
the Company on the same basis as that provided to similarly situated executives
of the Company generally. Without limiting the generality of the foregoing,
Executive shall be entitled to the following benefits:
     (i) Reimbursement for Business Expenses. During the Term, the Company shall
reimburse Executive for all reasonable and necessary expenses incurred by
Executive in performing Executive’s duties for the Company, on the same basis as
similarly situated executives of the Company generally and in accordance with
the Company’s policies as in effect from time to time.
     (ii) Vacation. During the Term, Executive shall be entitled to annual paid
vacation in accordance with the plans, policies, programs and practices of the
Company applicable to similarly situated executives of the Company generally.
4. A. NOTICES. All notices and other communications under this Agreement shall
be in writing and shall be given by first-class mail, certified or registered
with return receipt requested or hand delivery acknowledged in writing by the
recipient personally, and shall be deemed to have been duly given three days
after mailing or immediately upon duly acknowledged hand delivery to the
respective persons named below:

     
If to the Company:
  Expedia, Inc.
333 108th Avenue NE
Bellevue, Washington 98004
Attention: General Counsel
 
   
If to Executive:
  At the most recent address on record for Executive at the Company

Either party may change such party’s address for notices by notice duly given
pursuant hereto.
5.A. GOVERNING LAW: JURISDICTION. This Agreement and the legal relations thus
created between the parties hereto shall be governed by and construed under and
in accordance with the internal laws of the State of Washington without
reference to the principles of conflicts of laws. Any and all disputes between
the parties which may arise pursuant to this Agreement will be heard and
determined before an appropriate federal court in Washington, or, if not
maintainable therein, then in an appropriate Washington state court. The parties
acknowledge that such courts have jurisdiction to interpret and enforce the
provisions of this Agreement, and the parties consent to, and waive any and all
objections that they may have as to, personal

2



--------------------------------------------------------------------------------



 



jurisdiction and/or venue in such courts.
6.A COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. Executive expressly understands and
acknowledges that the Standard Terms and Conditions attached hereto are
incorporated herein by reference, deemed a part of this Agreement and are
binding and enforceable provisions of this Agreement. References to “this
Agreement” or the use of the term “hereof shall refer to this Agreement and the
Standard Terms and Conditions attached hereto, taken as a whole.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
and delivered by its duly authorized officer and Executive has executed and
delivered this Agreement.

            EXPEDIA, INC.
      /s/ Dara Khosrowshahi       By: Dara Khosrowshahi       Title:   Chief
Executive Officer              /s/ Burke Norton       Burke Norton         

3



--------------------------------------------------------------------------------



 



         

STANDARD TERMS AND CONDITIONS

1.   TERMINATION OF EXECUTIVE’S EMPLOYMENT.

(a) DEATH. Upon termination of Executive’s employment prior to the expiration of
the Term by reason of Executive’s death, the Company shall pay Executive’s
designated beneficiary or beneficiaries, within 30 days of Executive’s death in
a lump sum in cash, (i) Executive’s Base Salary from the date of Executive’s
death through the end of the month in which Executive’s death occurs and
(ii) any Accrued Obligations (as defined in Section l(f) below) in a lump sum in
cash.
(b) DISABILITY. If, as a result of Executive’s incapacity due to physical or
mental illness (“Disability”), Executive shall have been absent from the
full-time performance of Executive’s duties with the Company for a period of
four consecutive months and, within 30 days after written notice is provided to
Executive by the Company (in accordance with Section 4A hereof), Executive shall
not have returned to the full-time performance of Executive’s duties,
Executive’s employment under this Agreement may be terminated by the Company for
Disability. During any period prior to such termination during which Executive
is absent from the full-time performance of Executive’s duties with the Company
due to Disability, the Company shall continue to pay Executive’s Base Salary at
the rate in effect at the commencement of such period of Disability, offset by
any amounts payable to Executive under any disability insurance plan or policy
provided by the Company. Upon termination of Executive’s employment due to
Disability, the Company shall pay Executive within 30 days of such termination
(i) Executive’s Base Salary through the end of the month in which Executive’s
termination of employment for Disability occurs in a lump sum in cash, offset by
any amounts payable to Executive under any disability insurance plan or policy
provided by the Company; and (ii) any Accrued Obligations in a lump sum in cash.
(c) TERMINATION FOR CAUSE: RESIGNATION WITHOUT GOOD REASON. The Company may
terminate Executive’s employment under this Agreement with or without Cause at
any time and Executive may resign under this Agreement with or without Good
Reason at any time. As used herein, “Cause” shall mean: (i) the plea of guilty
or nolo contendere to, conviction for, or the commission of, a felony offense by
Executive; provided, however, that after indictment, the Company may suspend
Executive from the rendition of services, but without limiting or modifying in
any other way the Company’s obligations under this Agreement; (ii) a material
breach by Executive of a fiduciary duty owed to the Company or any of its
subsidiaries; (iii) a material breach by Executive of any of the covenants made
by Executive in Section 2 hereof; (iv) the willful or gross neglect by Executive
of the material duties required by this Agreement; or (v) a knowing and material
violation by Executive of any Company policy pertaining to ethics, legal
compliance, wrongdoing or conflicts of interest that, in the case of the conduct
described in clauses (iv) or (v) above, if curable, is not cured by Executive
within 30 days after Executive is provided with written notice thereof. Upon
Executive’s (A) termination of employment by the Company for Cause prior to the
expiration of the Term or (B) resignation without Good Reason prior to the
expiration of the Term, this Agreement shall terminate without

 



--------------------------------------------------------------------------------



 



further obligation by the Company, except for the payment of any Accrued
Obligations in a lump sum in cash within 30 days of such termination.
(d) TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR CAUSE OR
RESIGNATION BY EXECUTIVE FOR GOOD REASON. Upon termination of Executive’s
employment prior to the expiration of the Term by the Company without Cause
(other than for death or Disability) or by Executive for Good Reason (as defined
below), then:
(i) the Company shall continue to pay Executive the Base Salary through the
longer of (x) the end of the Term over the course of the then remaining Term and
(y) 12 months (such period, the “Salary Continuation Period” and such payments,
the “Cash Severance Payments”), in each case payable in equal biweekly
installments in accordance with the Company’s payroll practice as in effect from
time to time;
(ii) the Company shall pay Executive within 30 days of the date of such
termination in a lump sum in cash any Accrued Obligations;
(iii) the Company will consider in good faith the payment of a discretionary
bonus on a pro rata basis for the year in which the Termination of Employment
occurs, any such payment to be paid (if at all) based on actual performance
during the year in which termination has occurred and based on the number of
days of employment during such year relative to 365 days (payable in a lump sum
at the time such annual bonus would otherwise have been paid);
(iv) any compensation awards of Executive based on, or in the form of, Company
equity (e.g. restricted stock, restricted stock units, stock options or similar
instruments) (“Equity Awards”) that are outstanding and unvested at the time of
such termination but which would, but for a termination of employment, have
vested during the 12 months following such termination (such period, the “Equity
Acceleration Period”) shall vest (and with respect to awards other than stock
options and stock appreciation rights, settle) as of the date of such
termination of employment; provided that any outstanding award with a vesting
schedule that would, but for a termination of employment, have resulted in a
smaller percentage (or none) of the award being vested, through the end of such
Equity Acceleration Period than if it vested annually pro rata over its vesting
period shall, for purposes of this provision, be treated as though it vested
annually pro rata over its vesting period (e.g., if 100 restricted stock units
(“RSUs”) were granted 2.7 years prior to the date of the termination and vested
pro rata on each of the first five anniversaries of the grant date and 100 RSUs
were granted 1.7 years prior to the date of termination and vested on the fifth
anniversary of the grant date, then on the date of termination 20 RSUs from the
first award and 40 RSUs from the second award would vest and settle); provided
further that any amount that would vest under this provision but for the fact
that outstanding performance conditions have not been satisfied shall vest (and
with respect to awards other than stock options and stock appreciation rights,
settle) only if, and at such point as, such performance conditions are
satisfied; and provided further that to the extent that any such equity awards
constitutes “non-qualified deferred compensation” within the meaning of
Section 409A, such awards shall vest, but only settle in accordance with their
terms (it

2



--------------------------------------------------------------------------------



 



being understood that it is intended that no equity awards outstanding as of the
date of this Agreement constitutes “non-qualified deferred compensation” within
the meaning of Section 409A); and
(v) any then vested options of Executive (including options vesting as a result
of (iv) above) to purchase Company equity, shall remain exercisable through the
date that is 18 months following the date of such termination or, if earlier,
through the scheduled expiration date of such options.
The expiration of the Term shall not give rise to any payment to Executive or
acceleration obligation under this Section 1(d). The payment to Executive of the
severance benefits described in this Section 1(d) shall be subject to
Executive’s execution and non-revocation of a general release, within 30 days of
the date of termination of Executive’s employment, of the Company and its
affiliates in a form substantially similar to that used for similarly situated
executives of the Company and its affiliates and Executive’s compliance with the
restrictive covenants set forth in Section 2 (other than any non-compliance that
is immaterial, does not result in harm to the Company or its affiliates, and, if
curable, is cured by Executive promptly after receipt of notice thereof given by
the Company). Executive acknowledges and agrees that the Company’s payment of
severance benefits described in this Section 1(d) constitutes good and valuable
consideration for such release.
As used herein, “Good Reason” shall mean the occurrence of any of the following
without Executive’s prior written consent: (A) the Company’s material breach of
any material provision of this Agreement, (B) the material reduction in
Executive’s title, duties, reporting responsibilities or level of
responsibilities as General Counsel of the Company, excluding for this purpose
any such reduction that is an isolated and inadvertent action not taken in bad
faith or that is authorized pursuant to this Agreement, (C) the material
reduction in Executive’s Base Salary or Executive’s total annual compensation
opportunity, or (D) the relocation of Executive’s principal place of employment
more than 50 miles outside the Seattle metropolitan area, provided that in no
event shall Executive’s resignation be for “Good Reason” unless (x) an event or
circumstance set forth in clauses (A) through (D) shall have occurred and
Executive provides the Company with written notice thereof within 30 days after
Executive has knowledge of the occurrence or existence of such event or
circumstance, which notice specifically identifies the event or circumstance
that Executive believes constitutes Good Reason, (y) the Company fails to
correct the circumstance or event so identified within 30 days after receipt of
such notice, and (z) Executive resigns within 90 days after the date of delivery
of the notice referred to in clause (x) above. Notwithstanding the preceding
provisions of this Section 1(d), in the event that Executive is a “specified
employee” (within the meaning of Section 409A) on the date of termination of
Executive’s employment with the Company and the Cash Severance Payments to be
paid within the first six months following such date (the “Initial Payment
Period”) exceed the amount referenced in Treas. Regs. Section
1.409A-l(b)(9)(iii)(A) (the “Limit”), then (1) any portion of the Cash Severance
Payments that is a “short-term deferral” within the meaning of Treas. Regs.
Section 1.409A-l(b)(4)(i) shall be paid at the times set forth in Section 1(d),
(2) any portion of the Cash Severance Payments (in addition to the amounts
contemplated by the immediately preceding clause (1)) that is payable during the
Initial Payment Period that does not exceed the Limit shall be paid at the times
set forth in Section 1(d) as applicable, (3) any portion of the Cash

3



--------------------------------------------------------------------------------



 



Severance Payments that exceeds the Limit and is not a “short-term deferral”
(and would have been payable during the Initial Payment Period but for the
Limit) shall be paid, with Interest, on the first business day of the first
calendar month that begins after the six-month anniversary of Executive’s
“separation from service” (within the meaning of Section 409A) and (4) any
portion of the Cash Severance Payments that is payable after the Initial Payment
Period shall be paid at the times set forth in Section l(d). For purposes of
this Agreement, “Interest” shall mean interest at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Code, from the date on which
payment would otherwise have been made but for any required delay through the
date of payment.
(e) OFFSET. If Executive obtains other employment during the Salary Continuation
Period, any payments to be made to Executive under Section l(d) hereof after the
date such employment is secured shall be offset by the amount of compensation
earned by Executive from such employment. For purposes of this Section l(e),
Executive shall have an obligation to inform the Company regarding Executive’s
employment status following termination and during the Salary Continuation
Period, but shall have no affirmative duty to seek alternate employment.
(f) ACCRUED OBLIGATIONS. As used in this Agreement, “Accrued Obligations” shall
mean the sum of (i) any portion of Executive’s accrued and earned but unpaid
Base Salary through the date of death or termination of employment for any
reason, as the case may be; (ii) any compensation previously earned but deferred
by Executive (together with any interest or earnings thereon) that has not yet
been paid and that is not otherwise paid at a later date pursuant to any
deferred compensation arrangement of the Company to which Executive is a party,
if any (provided, that any election made by Executive pursuant to any deferred
compensation arrangement that is subject to Section 409A regarding the schedule
for payment of such deferred compensation shall prevail over this Section l(f)
to the extent inconsistent herewith); and (iii) other than in the event of
Executive’s resignation without Good Reason or termination by the Company for
Cause (except as required by applicable law), any portion of Executive’s accrued
but unpaid vacation pay through the date of death or termination of employment.
(g) OTHER BENEFITS. Upon any termination of Executive’s employment prior to the
expiration of the Term, Executive shall remain entitled to receive any vested
benefits or amounts that Executive is otherwise entitled to receive under any
plan, policy, practice or program of, or any other contract or agreement with,
the Company in accordance with the terms thereof (other than any such plan,
policy, practice or program of the Company that provides benefits in the nature
of severance or continuation pay).

2.   CONFIDENTIAL INFORMATION; NON-SOLICITATION; AND PROPRIETARY RIGHTS.

     (a) CONFIDENTIALITY. Executive acknowledges that while employed by the
Company, Executive will occupy a position of trust and confidence. Executive
shall not, except as is appropriate to perform Executive’s duties hereunder or
as required by applicable law, disclose to others, use, copy, transmit,
reproduce, summarize, quote or make commercial, whether directly or indirectly,
any Confidential Information. Executive will also take reasonable

4



--------------------------------------------------------------------------------



 



steps to safeguard such Confidential Information and prevent its loss, theft, or
inadvertent disclosure to third persons. This Section 2 shall apply to
Confidential Information acquired by Executive whether prior or subsequent to
the execution of this Agreement. “Confidential Information” shall mean
information about the Company or any of its subsidiaries or affiliates, and
their respective clients and customers, including (without limitation) any
proprietary knowledge, trade secrets, data, formulae, information and client and
customer lists and all papers, resumes, and records (including computer records)
of the documents containing such Confidential Information, provided that
Confidential Information shall not mean any such information that is previously
disclosed to, or in possession of, the public other than by reason of
Executive’s breach of this Agreement. Notwithstanding the foregoing provisions,
if Executive is required to disclose any such confidential or proprietary
information pursuant to applicable law or a subpoena or court order, Executive
shall promptly notify the Company in writing of any such requirement so that the
Company may seek an appropriate protective order or other appropriate remedy or
waive compliance with the provisions hereof. Executive shall reasonably
cooperate with the Company to obtain such a protective order or other remedy. If
such order or other remedy is not obtained prior to the time Executive is
required to make the disclosure, or the Company waives compliance with the
provisions hereof, Executive shall disclose only that portion of the
confidential or proprietary information which he is advised by counsel that he
is legally required to so disclose. Executive acknowledges that such
Confidential Information is specialized, unique in nature and of great value to
the Company and its subsidiaries or affiliates, and that such information gives
the Company and its subsidiaries or affiliates a competitive advantage.
Executive agrees to deliver or return to the Company, at the Company’s request
at any time or upon termination or expiration of Executive’s employment or as
soon thereafter as possible, all documents, computer tapes and disks, records,
lists, data, drawings, prints, notes and written information (and all copies
thereof) furnished by the Company and its subsidiaries or affiliates or prepared
by Executive in the course of Executive’s employment by the Company and its
subsidiaries or affiliates. As used in this Agreement, “affiliates” shall mean
any company controlled by, controlling or under common control with the Company.
(b) DUTY OF LOYALTY. In consideration of the Company’s promise to disclose, and
disclosure of, its Confidential Information and other good and valuable
consideration provided hereunder, the receipt and sufficiency of which are
hereby acknowledged by Executive, Executive hereby agrees and covenants that:
Until the longer of (i) the last day of the Term and (ii) a period of 24 months
beyond Executive’s date of termination of employment for any reason, including
the expiration of the Term (the “Restricted Period”), Executive shall not,
directly or indirectly, engage in, assist or become associated with a
Competitive Activity. For purposes of this Section 2(b): (i) a “Competitive
Activity” means, at the time of Executive’s termination, any business or other
endeavor in any jurisdiction of a kind being conducted by the Company or any of
its subsidiaries or affiliates (or demonstrably anticipated by the Company or
its subsidiaries or affiliates), including, without limitation, those that are
engaged in the provision of any lodging or travel related services (including,
without limitation, corporate travel services), in any jurisdiction as of the
Effective Date or at any time thereafter (such affiliates including, without
limitation, Hotels.com, Hotwire, Inc. and TripAdvisor); and (ii) Executive shall
be considered to have become “associated with a Competitive Activity” if
Executive becomes directly or

5



--------------------------------------------------------------------------------



 



indirectly involved as an owner, principal, employee, officer, director,
independent contractor, representative, stockholder, financial backer, agent,
partner, advisor, lender, or in any other individual or representative capacity
with any individual, partnership, corporation or other organization that is
engaged in a Competitive Activity. Notwithstanding the foregoing, Executive may
make and retain investments during the Restricted Period, for investment
purposes only, in less than five percent of the outstanding capital stock of any
publicly-traded corporation engaged in a Competitive Activity if stock of such
corporation is either listed on a national stock exchange or on the NASDAQ
National Market System if Executive is not otherwise affiliated with such
corporation.
(c) NON-SOLICITATION OF EMPLOYEES. Executive agrees that during the Restricted
Period, Executive shall not, without the prior written consent of the Company,
directly or indirectly, hire, recruit or solicit the employment or services of
(whether as an employee, officer, director, agent, consultant or independent
contractor), any employee, officer, director, agent, consultant or independent
contractor of the Company or any of its subsidiaries or affiliates or any such
person who has terminated his or her relationship with the Company or any of its
subsidiaries or affiliates within the six-month period prior to such hiring,
recruiting or soliciting (except for (i) such employment or hiring by the
Company or any of its subsidiaries or affiliates or (ii) such employment or
hiring by Executive of an agent, consultant or independent contractor where the
primary duties of such person are not for the Company); provided, however that a
general solicitation of the public for employment shall not constitute a
solicitation hereunder so long as such general solicitation is not designed to
target, or does not have the effect of targeting, any employee, officer,
director, agent, consultant or independent contractor of the Company or any of
its subsidiaries or affiliates. This Section 2(c) shall not apply to any
administrative assistant working directly for Executive.
(d) NON-SOLICITATION OF BUSINESS PARTNERS. During the Restricted Period,
Executive shall not, without the prior written consent of the Company, directly
or indirectly, persuade or encourage or attempt to persuade or encourage any
business partners or business affiliates of the Company or its subsidiaries or
affiliates to cease doing business with the Company or any of its subsidiaries
or affiliates or to engage in any business competitive with the Company or its
subsidiaries or affiliates on its own or with any competitor of the Company or
its subsidiaries or affiliates.
(e) PROPRIETARY RIGHTS; ASSIGNMENT. All Executive Developments (as defined
below) shall be made for hire by Executive for the Company or any of its
subsidiaries or affiliates. “Executive Developments” means any idea, discovery,
invention, design, method, technique, improvement, enhancement, development,
computer program, machine, algorithm or other work or authorship, in each case,
(i) that (A) relates to the business or operations of the Company or any of its
subsidiaries or affiliates, or (B) results from or is suggested by any
undertaking assigned to Executive or work performed by Executive for or on
behalf of the Company or any of its subsidiaries or affiliates, whether created
alone or with others, during or after working hours and (ii) that is conceived
or developed during the Term. All Confidential Information and all Executive
Developments shall remain the sole property of the Company or any of its
subsidiaries or affiliates. Executive shall acquire no proprietary interest in
any Confidential Information or Executive Developments developed or acquired
during the Term.

6



--------------------------------------------------------------------------------



 



To the extent Executive may, by operation of law or otherwise, acquire any
right, title or interest in or to any Confidential Information or Executive
Development, Executive hereby assigns to the Company all such proprietary
rights. Executive shall, both during and after the Term, upon the Company’s
request, promptly execute and deliver to the Company all such assignments,
certificates and instruments, and shall promptly perform such other acts, as the
Company may from time to time in its reasonable discretion deem necessary or
desirable to evidence, establish, maintain, perfect, enforce or defend the
Company’s rights in Confidential Information and Executive Developments.
(f) COMPLIANCE WITH POLICIES AND PROCEDURES. During the Term, Executive shall
adhere to the policies and standards of professionalism set forth in the
Company’s Policies and Procedures as they may exist from time to time. Executive
hereby consents to, and expressly authorizes, the Company’s use of Executive’s
name and likeness in trade publications and other media for trade or commercial
purposes.
(g) REMEDIES FOR BREACH. Executive expressly agrees and understands that the
Company will have 30 days from receipt of Executive’s notice of any alleged
breach by the Company of this Agreement to cure any such breach. Executive
expressly agrees and understands that the remedy at law for any breach by
Executive of this Section 2 will be inadequate and that damages flowing from
such breach are not usually susceptible to being measured in monetary terms.
Accordingly, it is acknowledged that upon Executive’s violation or threatened
violation of any provision of this Section 2, the Company shall be entitled to
obtain from any court of competent jurisdiction immediate injunctive relief and
obtain a temporary order restraining any threatened or further breach as well as
an equitable accounting of all profits or benefits arising out of such violation
or threatened violation without the requirement of posting any bond. Nothing in
this Section 2 shall be deemed to limit the Company’s remedies at law or in
equity for any breach by Executive of any of the provisions of this Section 2,
which may be pursued by or available to the Company.
(h) SURVIVAL OF PROVISIONS. The obligations contained in this Section 2 shall,
to the extent provided in this Section 2, survive the termination or expiration
of Executive’s employment with the Company and, as applicable, shall be fully
enforceable thereafter in accordance with the terms of this Agreement. If it is
determined by a court of competent jurisdiction in any state that any
restriction in this Section 2 is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.
3. MERGER. This Agreement constitutes the entire agreement between the parties
and terminates and supersedes any and all prior agreements and understandings
(whether written or oral) between the parties with respect to the subject matter
of this Agreement. Executive acknowledges and agrees that neither the Company
nor anyone acting on its behalf has made, and is not making, and in executing
this Agreement, Executive has not relied upon, any representations, promises or
inducements except to the extent the same is expressly set forth in this
Agreement.

7



--------------------------------------------------------------------------------



 



4. ASSIGNMENT; SUCCESSORS. This Agreement is personal in its nature and none of
the parties hereto shall, without the consent of the others, assign or transfer
this Agreement or any rights or obligations hereunder; provided, that, in the
event of a merger, consolidation, transfer, reorganization, or sale of all,
substantially all or a substantial portion of, the assets of the Company with or
to any other individual or entity, this Agreement shall, subject to the
provisions hereof, be binding upon and inure to the benefit of the Company’s
successor in interest in such transaction, and such successor shall discharge
and perform all the promises, covenants, duties, and obligations of the Company
hereunder, and all references herein to the “Company” shall refer to such
successor.
5. WITHHOLDING. The Company shall make such deductions and withhold such amounts
from each payment and benefit made or provided to Executive hereunder, as may be
required from time to time by applicable law, governmental regulation or order.
6. HEADING REFERENCES. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. References to “this Agreement” or the use of
the term “hereof” shall refer to these Standard Terms and Conditions and the
Employment Agreement attached hereto, taken as a whole.
7. WAIVER; MODIFICATION. Failure to insist upon strict compliance with any of
the terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect except by a writing executed by each party hereto.
8. SEVERABILITY. In the event that a court of competent jurisdiction determines
that any portion of this Agreement is in violation of any law or public policy,
only the portions of this Agreement that violate such law or public policy shall
be stricken. All portions of this Agreement that do not violate any statute or
public policy shall continue in full force and effect. Further, any court order
striking any portion of this Agreement shall modify the stricken terms as
narrowly as possible to give as much effect as possible to the intentions of the
parties under this Agreement.
9. SECTION 409A. The Agreement is intended to comply with the requirements of
Section 409A or an exemption or exclusion therefrom and, with respect to amounts
that are subject to Section 409A, shall in all respects be administered in
accordance with Section 409A. Each payment under this Agreement shall be treated
as a separate payment for purposes of Section 409A. In no event may Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. All reimbursements and in-kind benefits provided under
this Agreement that constitute deferred compensation within the meaning of
Section 409A shall be made or provided in accordance with the requirements of
Section 409A, including, without limitation, that (i) in no event shall
reimbursements by the Company under this Agreement be made later than the end of
the calendar year next following the calendar year in which the applicable fees
and expenses were incurred, provided, that Executive shall have

8



--------------------------------------------------------------------------------



 



submitted an invoice for such fees and expenses at least 10 days before the end
of the calendar year next following the calendar year in which such fees and
expenses were incurred; (ii) the amount of in-kind benefits that the Company is
obligated to pay or provide in any given calendar year shall not affect the
in-kind benefits that the Company is obligated to pay or provide in any other
calendar year; (iii) Executive’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than Executive’s
remaining lifetime (or if longer, through the 20th anniversary of the Effective
Date). Notwithstanding anything herein to the contrary, in the event that any
amounts payable or benefits to be provided to Executive under Section l.(d) or
any other arrangement to which Executive is a party or participant constitute
deferred compensation within the meaning of Section 409A, (i) if Executive is a
“specified employee” within the meaning of Section 409A (as determined in
accordance with the methodology established by the Company as in effect on the
date of termination), amounts that constitute “nonqualified deferred
compensation” within the meaning of Section 409A that would otherwise be payable
and restricted stock units that constitute “non-qualified deferred compensation”
that would otherwise have been settled under Section l(d) during the six-month
period immediately following the date of termination shall instead be paid, with
Interest determined as of the date of termination, or settled, on the first
business day after the date that is six months following Executive’s “separation
from service” within the meaning of Section 409A; (ii) if Executive dies
following the date of termination and prior to the payment of the any amounts
delayed on account of Section 409A, such amounts shall be paid to, and such
restricted stock units shall be settled with, the personal representative of
Executive’s estate within 30 days after the date of the Executive’s death; and
(iii) in no event shall the date of termination of Executive’s employment be
deemed to occur until Executive experiences a “separation from service” within
the meaning of Section 409A, and notwithstanding anything contained herein to
the contrary, the date on which such separation from service takes place shall
be the date of termination.

9



--------------------------------------------------------------------------------



 



     ACKNOWLEDGED AND AGREED AS OF THE EFFECTIVE DATE:

            EXPEDIA, INC.
      /s/ Dara Khosrowshahi       By: Dara Khosrowshahi       Title:   Chief
Executive Officer              /s/ Burke Norton       Burke Norton           

10